Citation Nr: 1542172	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-09 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a foot disorder other than tinea pedis and onychomycosis, claimed as painful swollen feet, pes planus, and ingrown toenails.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral knee disability, claimed as bilateral leg pain, to include as secondary to his foot or back disabilities.  

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for a gall bladder disability.

7.  Entitlement to service connection for gum disease.

8.  Entitlement to service connection for a migraine disability.

9.  Entitlement to service connection for varicose veins.

10.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for posttraumatic stress disorder (PTSD) (also claimed as insomnia/anxiety).

11.  Entitlement to compensable disability rating for eczema.


REPRESENTATION

Veteran represented by:	Salim A. Punjani, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and February 2015 determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  






REMAND

The Board regrets having to remand this appeal another time.  However, for reasons explained immediately below, a remand is necessary to ensure that the Veteran receives all consideration due to her under the law.

Foot disabilities

With respect to the Veteran's foot disability claim, the Board remanded the Veteran's appeal in June 2014 so that an opinion with respect to in-service aggravation could be obtained.  Although VA examined the Veteran's feet in September 2014, the examiner provided no opinion regarding aggravation because he found no indication of pes planus, or swollen or painful joints.  See the September 2014 VA foot examination report, at 7.  While it may very well be true that the Veteran no longer has a current foot disability, to include pes planus, the September 2014 VA examiner did not reconcile this observation with prior clinical evaluations that do document the presence of pes planus, to include the observations of the October 2005 VA examiner.  Indeed, even if pes planus has resolved, such disability may still be service-connected since it was shown to exist during the period under review.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On remand, a new examination should be scheduled to assess the nature and etiology of the Veteran's claimed foot disabilities. 

Back and knee disabilities

The Board finds the medical opinions provided by the September 2014 VA examiners pertaining to the etiology of the Veteran's back and knee disabilities inadequate for adjudicatory purposes.  In particular, although the examiner indicated that he reviewed the Veteran's claims file, to include her service treatment records, in providing a negative nexus opinion the examiner specifically indicated that he could find no evidence of the Veteran being injured or receiving treatment for a back or knee injury during service.  Significantly however, complaints of back and knee pain are in fact documented in the Veteran's service treatment records.  See the Veteran's June 17, 2004 Post Deployment Health Care Provider Review (indicating complaints of "chronic knee and back pain" and onset of painful joints and back pain during the deployment); a September 8, 2003 Chronological Record of Medical Care (indicating that the Veteran complained of anterior knee pain that has gradually increased over the last few months, and identifying patellar tendinitis); an April 8, 2004 Report of Medical History (indicating complaints at separation of recurrent back pain from lifting and when she sleeps, knee trouble from performing ship repairs that entailed climbing up and down ladders, and swollen joints).  Since service, the Veteran has competently described having experienced back pain in service upon heavy lifting and wearing body armor when deployed to the Persian Gulf in 2003.  In addition, she has competently indicated that she injured her knee several times while serving aboard naval ships, while climbing ladders.  Given that the September 2014 VA examiner did not acknowledge these in-service treatment reports, but rather based his negative nexus opinions in large part on an absence of complaint in service, the Board finds that new opinions should be obtained upon examination on remand.  

Remaining issues

In a February 2015 rating decision, the RO denied the Veteran's request to reopen a previously denied service-connection claim for PTSD, service-connection claims for a bilateral eye disability, fatigue, a gall bladder disability, gum disease, migraines and varicose veins, and a claim for an increased rating for eczema.  In March 2015, the Veteran filed a notice of disagreement.  See the March 5, 2015 VA Form 21-4238, Statement in Support of Claim.  To date, it does not appear that the RO has issued the Veteran or his representative a Statement of the Case (SOC) addressing the Veteran's claims.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination to assess the nature and etiology of her claimed foot disabilities, other than tinea pedis and onychomycosis.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  In particular, the examiner should answer each of the following questions:

a.) Does the Veteran have a current foot disability other than tinea pedis and onychomycosis?  In particular, please indicate whether the Veteran currently has bilateral pes planus, ingrown toenails, and/or a disability manifested by swelling of the feet.  If pes planus is not observed upon examination, please indicate as much and describe why this is the case, given the Veteran's prior diagnoses.  

b.) Even if pes planus is not observed upon examination, please discuss whether the Veteran's previous diagnosis of pes planus, as noted upon the Veteran's January 1998 Report of Medical Examination upon enlistment is a congenital or acquired condition.  See 38 C.F.R. § 4.57 (2015).  In particular, please comment upon the October 2005 VA examiner's assessment that the Veteran's pes planus was most likely hereditary.

c.) If the Veteran's pes planus is determined to be congenital, please indicate whether the pes planus is a congenital defect or congenital disease.  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quinn v. Shinseki, 22 Vet. Ap. 390, 394 (2009).  In addressing this question please comment upon the fact that the Veteran's pes planus was noted to be asymptomatic on his January 1998 examination upon entrance into service, but caused pain and required arch supports upon separation from service, as identified by the Veteran and his physician on his April 2004 Report of Medical History.

d.) If, and only if, the Veteran's pes planus is a congenital defect, was this defect at least as likely as not subject to a superimposed disease or injury during service resulting in additional disability apart from the defect?  In addressing this question, the examiner should discuss the Veteran's complains of foot pain upon separation from service. 

e.) If, and only if, the Veteran's pes planus is a congenital disease or an acquired disease, please assume that such disease did in fact increase in severity during her period of service (from asymptomatic to painful, requiring arch supports), and indicate whether it is clear and unmistakable (i.e. undebatable) that this increase was due to the natural progress of the disease.

f.) Notwithstanding the above, for any foot disability other than pes planus, tinea pedis and onychomycosis, indicate whether it is at least as likely as not that such disability had its onset in, or is otherwise related to her period of active service.  

g.) Please also indicate if it is at least as likely as not that any current foot disability was caused or aggravated beyond its natural progression by service-connected tinea pedis and/or onychomycosis.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the Veteran for a VA orthopedic examination of the back and knees to determine the current nature and etiology of the Veteran's back and knee disabilities.  The examination should be conducted by a physician other than the September 2014 VA examiner.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  In particular, the examiner should answer each of the following questions:

a.) With respect to the Veteran's back, is it at least as likely as not that the Veteran has a current back disability, to include lumbar strain and spondylosis (noted upon x-ray in September 2014), that had its onset in or is otherwise related to her period of active service?  In addressing this question, please comment upon the Veteran's in-service complaints of back pain upon return from deployment in 2003, and her competent assertions that she has experienced back pain since service.

b.) With respect to the Veteran's knees, is it at least as likely as not that the Veteran has a current bilateral knee disability, to include patellofemoral syndrome, that had its onset in, or is otherwise related to her period of active service?  In addressing this question, please comment upon the Veteran's in-service complains of knee pain, and treatment for patellar tendinitis, upon return from deployment in 2003, and her competent assertions that she has experienced knee pain since service.  

c.) With respect to the Veteran's knees, please also indicate whether it is at least as likely as not that the Veteran has a current bilateral knee disability, to include patellofemoral syndrome, that was caused or aggravated beyond its natural progression by her foot and/or back disabilities.

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Issue an SOC addressing the Veteran's request to reopen her previously denied service-connection claim for PTSD, her service-connection claims for a bilateral eye disability, fatigue, a gall bladder disability, gum disease, migraines and varicose veins, and her claim for an increased rating for eczema.  The Veteran should be informed of the actions necessary to perfect an appeal on these issues.  Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

4.  Then, readjudicate the Veteran's foot, back and knee claims.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




